 250DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal Joint Executive Board of Las Vegas,Nevada, NamelyCulinaryWorkers, Local 226,and Bartenders Union,Local 165,Affiliated with Hotel,Restaurant&Barten-ders International Union,AFL-CIO,and Custom Cater-ing, Inc.,d/b/a Blue Onion.Case 31-CP-65April 30, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND JENKINSUpon a charge filed by the Charging Party, CustomCatering, Inc., d/b/a Blue Onion, the Company, onJuly 7, 1969, the General Counsel of the National LaborRelations Board by the Regional Director for Region31 issued a Complaint and Notice of Hearing, datedAugust 6, 1969, against the Respondents, Local JointExecutive Board of Las Vegas, Nevada, namely CulinaryWorkers, Local 226, and Bartenders Union, Local 165,affiliatedwith Hotel, Restaurant & Bartenders Interna-tionalUnion, AFL-CIO. The complaint alleges in sub-stance that the Respondents engaged and are engagingin unfair labor practices within the meaning of Section8(b)(7)(B) of the National Labor Relations Act, as amend-ed. In its duly filed answer, the Respondents admitcertain allegations of the complaint, deny all unfairlabor practice allegations, and set up certain affirmativedefenses.On October 7, 1969, the parties filed a motion withthe Board to transfer the proceedings to the Board.In that motion the parties agreed in effect that theformal papers filed in this proceeding and a Stipulationof Facts, together with exhibits attached thereto, wouldconstitute the entire record in the case and agreed thatno oral testimony was necessary or desired. They waivedtheir right to a hearing before a Trial Examiner, themaking of findings of fact and conclusions of law bya Trial Examiner, and the issuance of a Trial Examiner'sDecision and Recommended Order. The parties reservedthe right to file briefs.The Board granted the motion on October 9. TheGeneral Counsel and Respondents filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has considered the entire record in thiscase, including the briefs of the General Counsel andRespondents, and makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYCustom Catering through the Blue Onion is engagedin a drive-in restaurant operation. Richard Longmireowns 56 percent of its stock. He also owns 80 percentof the stock of Hamburger Hollow Restaurant and wasthe sole proprietor of Humdinger Restaurant until itclosed on December 4, 1968. All three restaurants arelocated in Las Vegas, Nevada. Longmire and Jack J.Pause], minority stockholder in Blue Onion and Ham-burger Hollow, were respectively the president and vicepresident of those two companies. On the operationallevel, Longmire directly managed the three restaurantsincluding planning menus, purchasing supplies, and han-dling advertising. He also selected and trained personnel,signed payroll checks, and established and carried outlabor policy. There has been some interchange of person-nel among the restaurants. In view of the foregoing,we find that the Blue Onion, Hamburger Hollow, andHumdinger Restaurant while in operation constituteda single employer within the meaning of Section 2(2)of the Act, at least for purposes of determining theBoard's jurisdiction.'The record shows that during 1968 purchases of meattotaling $35,234 were made for the Blue Onion andHamburger Hollow from the New York Meat Companylocated in the State of Nevada, the latter company,however, received the products directly from outsidethe State of Nevada. Additionally, the record showsthat for a 12-month period ending March 31, 1968,the combined gross revenue of the three restaurantsexceeded $500,000.Accordingly,we find that theEmployer's operations affect commerce within the mean-ing of Section 2(6) and (7) of the Act and that it willeffectuate the purposes of the Act to'assert jurisdictionin this proceeding.'II.THE LABOR ORGANIZATIONS INVOLVEDThe parties agree, and we find, that Local Joint Execu-tiveBoard of Las Vegas, Nevada, namely CulinaryWorkers, Local 226, and Bartenders Union, Local 165,affiliatedwith Hotel, Restaurant & Bartenders Interna-tionalUnion, AFL-CIO, are labor organizations withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Company through its membership in the SouthernRestaurant and Bar Association was a party to a contractwith the Respondents. However, on January 4, 1968,itsent a letter to the Respondents terminating insofaras it was concerned the contract as of March 10, 1968-the renewal date of the contract-and in effect withdraw-ing the authority of the Association to bargain on itsbehalf.On March 26, union representatives met withcompany officers around 11:15 a.m. and requested theyagree to the contract being negotiated by the Unionswith the Association. The request was refused andaround 11:40 the Respondents commenced picketing theBlue Onion with signs reading:'SeeMendenhallTrucking, Inc.,153 NLRB 12762SomersetManor,Inc ,170 NLRB No 185,Cedar Hills Theatres,Inc , 168 NLRB 871182 NLRB No. 40 LOCAL JOINT EXECUTIVEBOARD251UNFAIRBLUE ONIONCULINARY WORKERS UNION 226ANDBARTENDERS UNION 165SANCTIONED BYCENTRAL LABOR COUNCILThe Unions and Company met later that day, therewas some unsuccessful discussion of contract termsNear the end of the meeting a company officer askedhow he could get the pickets removed and was toldto sign the contract The picketing continuedOn April 25, 1968, the Company filed a petition seekingto determine if the Respondents were the majority representatives of its employees3 and on July 17, 1968, theRegionalDirector issued his Decision and Directionof Election 4 An election was held on August 14, 1968The Unions did not receive a majority of valid votescastHowever, upon objections duly filed by theRespondents, the Board on March 21, 1969, set asidethe election and directed that a second election beheld ° That election took place on April 24, 1969 TheRespondents received I vote, there were 14 againstand 14 challengedAgain the Respondents filed timely objections TheRegional Director in his Supplemental Decision, Order,and Certification of Results' found the objections tobe without merit and sustained eight of the challengesSix of those eight he upheld on the ground that asthe employees had been engaged in an economic strikesinceMarch 26, 1968, or for more than a year priorto the date of the second election, and had been permanently replaced, they were not eligible voters, two hefound ineligible on grounds unrelated to the strike Asthe remaining unresolved challenges could not affectthe outcome, the Regional Director certified that nolabor organization had been selected as the employees'bargaining representativeThereafter, the Respondentsfiled a request for review of the Regional Director'sactionOn June 24, 1969, the request was denied1969, in compliance with a temporaNy injunction issuedby the United States District Court of Nevada the previ-ous dayThe General Counsel contends, as the complaint alleg-es, that the picketing after June 2, 1969, when theRegionalDirector certified the results of the secondelection, violated Section 8(b)(7)(B) of the ActThatsection, in short, makes it unlawful for a union topicketwith an organizational or recognitional objectwhere within the preceding 12 months a valid electionunder Section 9(c) of the Act has been heldAs outlined above, the Respondents began picketingwhen the Company failed toagree tothe Associationcontract and stated the pickets would be called offif the Company signed the contract The picketing wasthus clearly in support of Respondents' demands thatthe Companysigna contract and, consequently, hada recognitional objective 3 Furthermore, at all timesthe picketsignshave remained unchanged, and theRespondents have never disclaimedan interestin havingthe Company sign a contract or in having it otherwiseaccord them recognition In fact, they do not contendthat the object of their picketing after the election onApril 24, 1969, is one that takes it outside the proscriptionof Section 8(b)(7)(B) Rather, they contend the picketingwas not unlawful because the election was not "valid"under Section 9(c) of the ActIn support of their position they argue, first, thatcertain striking employees were improperly denied theright to vote, second that the Board was without jurisdic-tion under the statute and its standards to hold theelection, and, third, that the election proceeding wasa nullity because Respondents were denied the rightto litigate whether or not the Company's alleged doubtraising a question concerning representation with respectto the Union's majority status was supported by objec-tive considerationsEach of theseargumentshad beenraised at somestageof the representation proceedingand rejected as without merit by the Regional Director,whose result was affirmed by the Board in denyingRespondents' request for review of the RegionalDirector's decisions HAs stated above, the Respondents began picketingthe Blue Onion on March 26, 1968 The picketing continued till June 2, 1969 when the Blue Onion temporarilyclosed down, but resumed on July 4, 1969, when therestaurant reopened It was terminated on August 22,Case 31-RM-132The appropriate unit was all employees of the Employer at itsLas Vegas operation excluding office clerical employees professionalemployees guards and supervisors as defined in the ActCustomCatering Inc d/bla Blue Onion175 NLRB No 3Issued June 2 1969On July 10 1969 the Respondents here filed a charge in Case31-CA-1504 alleging that the Company violated Sec 8(a)(2) of theActOn July 22 1969 the Regional Director for Region 31 dismissedthe charge for lack of sufficient evidence to support its allegationsThe Respondents appealed to the General Counsel The appeal wasdenied on August 14 1969"SeeLas rence TypographicalUnionNo 570(KansasColor Press)158NLRB 1332HoistingandPortable Engineers Local Union 101Operating Engineers (Sheri+ ood Construction Co)140 NLRB 1175"The jurisdictional andobjective considerationsissued were rejected by the Regional Directorinhis originalDecision and Directionof Election in Case 31-RM-132 issued July 17 1968RespondentsRequest for Review of that Decision filed July 29 1968 was deniedby the Board on August 2 1968 These two matters were also raisedin theRespondentsRequest for Review of the Regional DirectorsSupplemental Decision issued November 12 1968 dealing with thechallenges and objections to the first electionAs to those mattersthe Board on January 17 1969 denied review of theRegional Director srejection of those objections as without merit The issueconcerningthe right of certain strikers to vote was rejected as without meritin the Regional Directors Supplemental Decision of June 2 1969dealing with the second (April 24 1969)election andwas the subjectof theRespondentsRequest for Review of thatSupplementalDecisionIn his decision the Regional Director notedinteralia that the ballotsof the striker voters would not be sufficient to affect the results ofthe election even if they were countedIn any event the requestfor review was denied by the Board on June 24 1969 252DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find it unndcessary to pass on the RegionalDirector'saction in sustaining 6 of the 14 challengeson the ground that;they -were cast by ineligible strikers.As tothe two other challenges which he sustained,,he found the voters ineligible on grounds unrelatedto the strike.We affirmed this action in our June 1969denial of the Respondents' request for review, and wereaffirm it now. The remaining 12 challenges are thereforenot determinative,of the results of the election, butat best would reflect a union lossby a 13-14 vote.Thus,inview of the foregoing,we find that (1)throughout its duration,both before and after the April24, 1969,election,theRespondents'picketing had asan object the organization of, or recognition for, certainof the Company'semployees within the meaning ofSection 8(b)(7) of the Act,; and(2) the election heldon April 24, 1969, was a valid election within the meaningof Section 9(c) of the Act.Consequently,we find thatthe Respondents'picketing of the Blue Onion on andafter July 4, 1969,violated Section 8(b)(7)(B) of theAct.,CONCLUSIONS OF LAW1.Custom Catering, Inc., d/b/a Blue Onion is anemployer 'engaged in commerce' within the meaning ofSection 2(6) and (7) of the Act.'2.Local Joint Executive Board of Las Vegas, Nevad-a, namely Culinary Workers, Local 226, and BartendersUnion, Local 165, affiliated with Hotel, Restaurant &Bartenders International Union, AFL-CIO, are labororganizationswithin the meaning of Section 2(5) ofthe Act.3.By picketing the Blue Onion on and after July4, 1969, with an object of organizing, or gaining recogni-tion for, a unit of the Company's employees althougha valid election under Section 9(c) of the Act, notwon by the Respondents, had been conducted for suchemployees within the preceding 12 months, Respondentshave engaged in unfair labor practices within the meaningof Section 8(b)(7)(B) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondents set forth in sectionIII, above, occurring in connection with the Company'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes, burdening and obstructing com-merce and the free flow of commerce.THE REMEDYHaving found that the Respondents have engagedin unfair labor practices in violation of Section 8(b)(7)(B)of the Act, we shall order that they cease and desisttherefrom and that they take certain affirmative actionwhich will effectuate the policies of the Act.10ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard orders that the Respondents, Local Joint Execu-tiveBoard of Las -Vegas, Nevada, namely CulinaryWorkers, Local 226, and Bartenders Union, Local 165,affiliatedwith Hotel, Restaurant & Bartenders Interna-tional Union, AFL-CIO, their officers, agents, and repre-sentatives, shall:1.Cease and desist from picketing or causing tobe picketed Custom Catering Inc., d/b/a Blue Onion,with an object of either forcing or requiring the Companyto sign a contract with them or in any other mannerto recognize or bargain with them as the representativeof the Company's employees, or forcing or requiringthe employees to accept or select them as their collective-bargaining representative, where within the preceding12months a valid election under Section 9(c) of theAct has been conducted among the said employeesand has not been won by the Respondents.2.Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a)Post at their business offices andmeeting hallscopies of the attached notice marked "Appendix.""Copies of said notice, on forms provided by the RegionalDirector forRegion31,afterbeing duly signed byRespondents' authorized representative, shall be postedby them immediately upon receipt thereof, and be main-tained by them for 60 days thereafter, in conspicuousplaces, including all places where notices to membersare customarily posted. Reasonable steps shall be takenby Respondents to insure that said notices are not altered,defaced, or covered by any other material.(b) Sign and mail to the Regional Director for Region31, sufficient copies of said notice, to be on formsprovided by him, for posting by Custom Catering, Inc.,d/b/a Blue Onion, if willing, at places where it customari-ly posts notices to its employees.(c)Notify the Regional Director for Region 31, inwriting, within 10 days from the date this Order, whatsteps Respondents have taken to comply herewith.10Sec 8(b)(7)(B) of the Act proscribes picketing for a period of12months following a valid electionHowever, in accord with ourusual practice the 1-year banagainst picketinghere shall run fromAugust 22, 1969, the date on which, according to the record, theunlawful picketing ceasedTeamsters LocalUnionNo 5 (Barber Broth-ersContracting Co , Inc ),171NLRB No. 9; RetailStore Employees'Union, Local No 692 (Irvms, Inc ),134 NLRB 686, 690-692" In the event this Order is enforced by a judgment of the UnitedStatesCourt of Appeals, the wordsin the notice reading"Postedby Order of the National Labor Relations Board" shall be changedto read "Posted Pursuant to a Judgment of the United States Courtof Appeals Enforcing an Order of the National Labor Relations Board " LOCAL JOINTEXECUTIVE BOARDAPPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket or cause to be picketedCustom Catering, Inc , d/b/a Blue Onion,with anobject of forcing or requiring the Company to signa contract with us or in any other manner to recog-nize or bargain with us as your collective-bargainingrepresentativewherewithin the preceding 12months a valid election under Section 9(c) of theAct has been conducted among you and we havenot won that electioniLOCAL JOINT EXECUTIVEBOARDOF LAS VEGAS,NEVADA(LaborOrganization)Datedby(Representative)(Title)DatedbyDatedby253CULINARYWORKERS,LOCAL 226(Labor Organization)(Representative)(Title)BARTENDERS UNION,LOCAL 165 AFFILIATEDWITH HOTEL,RESTAURANT &BARTENDERSINTERNATIONAL UNION,AFL-CIO(Labor Organization)(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other materialAny questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice,Federal Building, Room 12100, 11000 WilshireBoulevard, Los Angeles, California 90024, Telephone213-824-7351